 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-18-8089-PCT-DMF
10                         Plaintiff,
11   v.                                                 DETENTION ORDER
12   Darius Lance Steward,
13                         Defendant.
14
15          On August 13, 2019, defendant, Darius Lance Steward, appeared before this Court
16   on a petition for revocation of probation. The Court considered the information provided
17   in determining whether the defendant should be released on conditions set by the Court.
18          The Court finds that the defendant, having previously been convicted and placed on
19   probation, and having appeared before the Court in connection with a petition to revoke
20   his probation, has failed to establish by clear and convincing evidence that he is not likely
21   to flee or pose a danger to the safety of the community if released pursuant to 18 U.S.C. §
22   3142(b) or (c).
23          IT IS THEREFORE ORDERED that defendant be detained pending further
24   proceedings. 18 U.S.C. § 3143, Rule 46(c), and Rule 32.1(a)(1), Federal Rules of Criminal
25   Procedure.
26          Dated this 14th day of August, 2019.
27
28
